                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROLANDO CAMUNAS,                       :   CIVIL ACTION
                                       :   NO. 21-1005
            Plaintiff,                 :
                                       :
       v.                              :
                                       :
NATIONAL REPUBLICAN SENATORIAL         :
COMMITTEE,                             :
                                       :
            Defendant.                 :


                               O R D E R

            AND NOW, this 26th day of May, 2021, upon

consideration of Defendant’s Motion to Dismiss the Amended

Complaint and the Response and Reply thereto, and following a

hearing on the record, it is hereby ORDERED, for the reasons

set forth in the accompanying memorandum, that:

  1.        The Motion to Dismiss (ECF No. 15) is GRANTED in

            part and DENIED in part, as follows:

            a.   the Motion to Dismiss pursuant to Rule 12(b)(1)

                 is DENIED; and

            b.   the Motion to Dismiss pursuant to Rule 12(b)(6)

                 is GRANTED.

  2.        The Amended Complaint (ECF No. 14) is DISMISSED

            without prejudice.

  3.        Plaintiff is afforded until June 25, 2021, to file
     a Second Amended Complaint. If Plaintiff fails to do

     so, the Court will conclude that he intends to stand

     on his Amended Complaint.

4.   Defendant’s Motion for Leave to File a Reply Brief

     (ECF No. 19) is GRANTED.



     AND IT IS SO ORDERED.


                         /s/ Eduardo C. Robreno
                         EDUARDO C. ROBRENO, J.




                             2
